Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least one opening in the article protection flap of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of “at least one opening in the article protection flap” of claim 11 fails to comply with the written description requirement.  Nowhere does the original disclosure provide that any of the article protection flaps can have a feature of an opening for engaging a respective article.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the article protection flap" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 11 of “the article protection insert blank comprising a plurality of features comprising at least one opening in the article protection flap, the at least one opening being for engaging a respective article of the plurality of articles” is led to be indefinite.  The original disclosure does not describe or show an opening in an article protection flap.  It appears that the claim was meant to read “at least one opening in the article protection insert blank”.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassard (FR 1443269) further in view of Holley (US 7780067).
Claim 1:  Cassard discloses a carton containing a plurality of bottles (articles), the carton comprising: a plurality of panels extending at least partially around an interior of the carton, the plurality of panels comprising a first side panel, and a second side panel; an article protection insert comprising perforations 9 (plurality of features), the plurality of perforations 9 (features) comprising at least one perforation 9 (opening) in the article protection insert, the at least one perforation 9 (opening) engaging a respective bottle (article) of the plurality of bottles (articles), the article protection insert comprises a middle portion and two outer portions, the middle portion comprises at least one perforation 9 (feature) of the perforations 9 (plurality of features), the middle portion comprises a top panel of the article protection insert, the two outer portions comprise a first side panel of the article protection insert foldably connected to the top panel of the article protection insert, and a second side panel of the article protection insert foldably connected to the top panel of the article protection insert; wherein bottles (articles) of the plurality of bottles (articles) are arranged in adjacent rows in the carton, the first side panel of the article protection insert and the second side panel of the article protection insert being respectively folded relative to the top panel of the article protection insert to be located between adjacent rows of bottles (articles); wherein at least one of the first side panel of the article protection insert and the second side panel of the article protection insert has article protection flaps 3 & 4 that are moveable from a first position parallel to the one of the first side panel of the article protection insert and the second side panel of the article protection insert and a second position between bottles (articles) of an adjacent row of bottles (articles) (see annotated fig. 3 & 4 below and fig. 1).  While the flaps 3 & 4 are depicted as folding inwards they are capable of being folded outwards as well.  It is inherent that the flaps 3 & 4 are capable of being folded outwards as they are hinged at folds 5 & 6 in a paperboard sheet material.
Cassard does not explicitly disclose the carton having a bottom panel or a top panel.
Holley teaches a carton 200 for fully enclosing bottles, wherein the carton 200 is formed from a blank 100 and has a bottom wall 206 and top wall 202 (see fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the carton of Cassard out of the blank 100 of Holley resulting in a bottom wall 206 and top wall 202, in order to fully enclose held contents for greater protection. 

    PNG
    media_image1.png
    253
    285
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    357
    466
    media_image2.png
    Greyscale

Claim 2:  The combination discloses at least one access feature in the form of an access cut in the top panel of the plurality of panels for positioning the article protection insert to a position wherein the apertures 9 (features) engage at least one bottle (article) of the plurality of bottles (articles) (see annotated fig. 2 ‘067 below).

    PNG
    media_image3.png
    249
    364
    media_image3.png
    Greyscale

Claim 3:  The combination discloses the at least one aperture 9 (opening) receiving at least a portion of the respective bottle (article) of the plurality of bottles (articles) (see annotated fig. 3 above and fig. 4).
Claim 4:  The combination discloses wherein the plurality of bottles (articles)  comprises containers having a cap and a shoulder, the middle portion contacts a portion of the shoulder of the respective bottle (article) of the plurality of bottle (article) at the at least one  (see annotated fig. 3 above).
Claim 11:  Cassard discloses a carton and an article protection insert blank for containing a plurality of articles, the carton comprising a plurality of panels comprising a first side panel, and a second side panel; and the article protection insert blank comprising a perforations 9 (plurality of features) comprising at least one perforation 9 (opening) in the article protection blank, the at least one perforation 9 (opening) being for engaging a respective article of the plurality of articles, the article protection insert blank comprises a middle portion and two outer portions, the middle portion comprises the at least one perforation 9 (opening), the middle portion comprises a top panel of the article protection insert blank, the two outer portions comprises a first side panel of the article protection insert blank foldably connected to the top panel of the article protection insert blank, and a second side panel of the article protection insert blank is foldably connected to the top panel of the article protection insert blank; wherein articles of the plurality of articles are capable of being arranged in adjacent rows in the carton formed from the carton blank and the article protection insert blank, and the first side panel of the article protection insert and the second side panel of the article protection insert are for being respectively folded relative to the top panel of the article protection insert to be located between adjacent rows of the articles; wherein at least one of the first side panel of the article protection and the second side panel of the article protection insert blank has article protection flaps 3 & 4 that are moveable from a first position parallel to the one of the first side panel of the article protection insert blank and the second side panel of the article protection insert blank and a second position for placement between articles in an adjacent row of articles (see annotated fig. 3 & 4 above and fig. 1 below).  While the flaps 3 & 4 are depicted as folding inwards they are capable of being folded outwards as well.  It is inherent that the flaps 3 & 4 are capable of being folded outwards as they are hinged at folds 5 & 6 in a paperboard sheet material.
Cassard does not disclose the carton being formed from a carton blank having a top panel and a bottom panel.
Holley teaches a carton 200 for fully enclosing bottles, wherein the carton 200 is formed from a blank 100 (carton blank) and has a bottom panel 106 and top panel 102 (see fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the carton of Cassard out of the blank 100 of Holley resulting in a bottom panel 106 and top panel 102, in order to fully enclose held contents for greater protection. 

    PNG
    media_image4.png
    173
    342
    media_image4.png
    Greyscale

Claim 12:  The combination discloses at least one access feature in the form of an access cut in the top panel of the plurality of panels for positioning the article protection insert blank to a position wherein the apertures 9 (features) engage at least one article of the plurality of articles in the carton formed from the carton blank 100 and the article insertion blank (see annotated fig. 2 ‘067 and 1 above).
Claim 13:  The combination discloses the at least one aperture 9 (opening) being for receiving at least a portion of the respective article of the plurality of articles (see annotated fig. 3 above and fig. 4).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassard (FR 1443269) and Holley (US 7780067) as applied to claim 1 above, and further in view of Nelder (US 3495704).
Claim 8:  The combination does not disclose each of the first side panel and the second side panel of the article protection insert having a respective upper portion foldably connected to a respective lower portion, the upper portion being oblique relative to the lower portion.
Nelder teaches a carrier 20 for bottles 21, the carrier 20 having a top wall 23 with openings 30, side walls 24A and 24B foldably connected to the top wall 23, wherein the side walls 24A and 24B each have a respective upper portion foldably connected to a respective lower portion, the upper portion being oblique relative to the lower portion (see annotated fig. 1 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second side panel of the combination to each have a respective upper portion foldably connected to a respective lower portion, the upper portion being oblique relative to the lower portion, as taught by Nelder, in order to provide protection while reducing the amount of materials used and associated costs.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassard (FR 1443269) and Holley (US 7780067) as applied to claim 1 above, and further in view of Bienaime (US 5002225).
Claim 9:  The combination discloses the claimed invention except for at least one article protection flap foldably connected to the bottom panel, the article protection flap is moveable between a first position that is parallel to the bottom panel and a second position wherein the article protection flap is folded relative to the bottom panel.
Bienaime teaches a wrap-around pack comprising locking element 100 / flap 102 (article protection flap) foldably connected to a base panel 50, the locking element 100 / flap 102 (article protection flap) being moveable between a first position that is parallel to the base panel 50 and a second position wherein the locking element 100 / flap 102 (article protection flap) is folded relative to the base panel 50 (see fig. 1-5).
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the bottom panel of the combination to include locking element 100 / flap 102 (article protection flap), as taught by Bienaime, in order to protect held bottles (articles) from damage.
Claim 10:  The combination discloses the locking element 100 / flap 102 (article protection flap) being for contact with a bottom portion of at least one bottle (article) of the plurality of bottles (articles), and the article protection insert being for contact with a top portion of at least one bottle (article) of the plurality of bottles (articles) (see fig. 1-4).

Response to Arguments
The 35 U.S.C. § 112 rejections in paragraphs 7-19 of office action dated 21 December 2021 are withdrawn in light of the amended claims filed 18 March 2022. 
Applicant’s arguments, see page 8, filed 18 March 2022, with respect to 102 have been fully considered and are persuasive.  The rejections in view of Yucknut have been withdrawn. 
Applicant's arguments filed 18 March 2022 directed to Cassard in view of Holley have been fully considered but they are not persuasive.
In response to applicant’s argument that Cassard discloses that the flaps 3, 4 are pushed inwardly by the nested bottles b, c, that Cassard does not disclose that the flaps 3, 4 are folded outwardly to be between the bottles b or between the bottles c in the neighboring rows, that Examiners statement that the flaps “are capable of being folded outwards” is conclusory and is not supported by the disclosure of Cassard, that Cassard discloses that the flaps 3, 4 are constrained by the bottles to the position shown in Figs. 3 and 4 of Cassard, that Cassard does not provide any support for folding the flaps 3, 4 outwardly so that it would still be possible to insert the wedging between the bottles a, b, c, the Examiner replies that the limitation of claim 1 of  “article protection flaps that are moveable outwardly from a first position parallel to the one of the first side panel of the article protection insert and the second side panel of the article protection insert and a second position between articles in an adjacent row of articles” is a functional limitation.  To be met the prior art does not need to disclose the article protection flaps being located in a second position between articles in an adjacent row of articles but need only be capable of being moveable outwardly to a second position between articles in an adjacent row of articles.  As the flaps 3, 4 of the article protection insert blank are hinged at folds 5 & 6 in a paperboard sheet material it is inherent that they are capable of being folded outwards to a second position between bottles (articles) in an adjacent row of bottles (articles).  This movement can occur before bottles (articles) are placed in relation to the article protection insert.
, and that Cassard and Holley, either individually or in combination, completely lack any showing or suggestion of an article protection insert with a side panel having article protection flaps that are moveable outwardly from a first position parallel to the side panel and a second position between articles in an adjacent row of articles
In response to applicant’s argument that the Federal Circuit has held that a determination of obviousness requires not only an explanation that a person of ordinary skill could combine the cited prior art references, but also an explanation of how he/she would do so [Personal Web Technologies, LLC vs Apple, Inc., 121 USPQ2d 1578 (Fed. Cir. 2017)], that in the Personal Web Technologies case, the court required a clear, evidence-supported account of the contemplated workings of the combination as a prerequisite to adequately explaining and supporting a conclusion that a relevant skilled artisan would have been motivated to make the combination and reasonably expect success in doing so. Id, and that the present rejection lacks any such clear, evidence-supported account of the proposed modification of the combination of Cassard and Holley, for example, how the flaps 3, 4 of Cassard could be folded outwardly as proposed in the Office Action so that they extend between the bottles b or between the bottles c and so that the wedging would still fit between the nested rows of bottles, the Examiner replies that this argument is not commensurate in scope with the rejection at hand as the flaps 3, 4 of Cassard or not being modified in any manner by any secondary reference.
In response to applicant’s argument that if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious, the Examiner replies that applicant has not supplied any argument as to what functionality or principle of operation of the prior art is destroyed.
In response to applicant’s argument that amended claim 11 has been amended in substantially the same manner as claim 1, the Examiner replies that claim 11 is directed to the combination of two blanks only and does not include the articles.  Any reference to the articles is functional.  As the flaps 3, 4 of the article protection insert blank are hinged at folds 5 & 6 in a paperboard sheet material it is inherent that they are capable of being folded outwards.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736